UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	June 30, 2016 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 6/30/16 (Unaudited) COMMON STOCKS (95.4%) (a) Shares Value Aerospace and defense (1.5%) Airbus Group SE (France) 30,894 $1,793,965 Thales SA (France) 19,967 1,675,760 Zodiac Aerospace (France) 31,084 731,424 Airlines (1.4%) International Consolidated Airlines Group SA (Spain) 321,451 1,609,144 Japan Airlines Co., Ltd. (Japan) 72,800 2,336,625 Automobiles (1.0%) Fiat Chrysler Automobiles NV (Italy) 257,227 1,587,872 Yamaha Motor Co., Ltd. (Japan) 79,700 1,206,923 Banks (3.5%) Credicorp, Ltd. (Peru) 11,000 1,697,630 Grupo Financiero Banorte SAB de CV (Mexico) 459,000 2,565,322 ING Groep NV GDR (Netherlands) 91,652 952,614 Metro Bank PLC (United Kingdom) (NON) 43,622 1,058,913 Natixis SA (France) 222,115 853,092 Permanent TSB Group Holdings PLC (Ireland) (NON) 571,891 1,076,717 Turkiye Garanti Bankasi AS (Turkey) 540,651 1,442,701 Beverages (3.9%) Anheuser-Busch InBev SA/NV (Belgium) 60,272 7,922,731 SABMiller PLC (United Kingdom) 32,957 1,921,289 Vina Concha y Toro SA ADR (Chile) 28,300 898,242 Biotechnology (3.7%) Celgene Corp. (NON) 13,800 1,361,094 Grifols SA ADR (Spain) 165,330 2,756,051 Medivation, Inc. (NON) 37,708 2,273,792 Shire PLC (United Kingdom) 58,787 3,620,072 Capital markets (0.4%) KKR & Co. LP 79,800 984,732 Chemicals (1.9%) Akzo Nobel NV (Netherlands) 55,382 3,484,254 Dow Chemical Co. (The) 32,200 1,600,662 Commercial services and supplies (3.0%) dorma + kaba Holding AG Class B (Switzerland) 4,653 3,246,301 Regus PLC (United Kingdom) 702,680 2,710,546 Tyco International PLC 53,300 2,270,580 Communications equipment (1.1%) Nokia OYJ (Finland) (NON) 519,937 2,954,644 Construction and engineering (1.6%) Kumagai Gumi Co., Ltd. (Japan) 1,049,000 2,952,720 Surya Semesta Internusa Tbk PT (Indonesia) 10,404,100 492,435 Sweco AB Class B (Sweden) 51,628 893,724 Consumer finance (0.8%) Shriram Transport Finance Co., Ltd. (India) 124,425 2,222,962 Containers and packaging (0.6%) Smurfit Kappa Group PLC (Ireland) 79,684 1,766,278 Diversified financial services (1.4%) Challenger, Ltd. (Australia) 539,835 3,504,441 Euronext NV 144A (France) 12,786 473,645 Diversified telecommunication services (5.7%) Cellnex Telecom SAU 144A (Spain) 131,986 2,070,294 Com Hem Holding AB (Sweden) 362,363 3,071,217 Nippon Telegraph & Telephone Corp. (Japan) 110,200 5,173,174 Numericable-SFR SA (France) 71,026 1,797,799 Telecom Italia SpA RSP (Italy) 3,336,273 2,146,505 Vocus Communications, Ltd. (Australia) 211,057 1,360,541 Electronic equipment, instruments, and components (1.2%) Murata Manufacturing Co., Ltd. (Japan) 28,100 3,152,212 Food and staples retail (2.7%) AIN Holdings, Inc. (Japan) 57,800 4,473,205 Wal-Mart de Mexico SAB de CV (Mexico) 653,000 1,570,839 X5 Retail Group NV GDR (Russia) (NON) 67,700 1,344,088 Food products (6.5%) Associated British Foods PLC (United Kingdom) 92,121 3,340,132 Barry Callebaut AG (Switzerland) 1,766 2,168,957 Kerry Group PLC Class A (Ireland) 38,533 3,423,612 Nomad Foods, Ltd. (United Kingdom) (NON) 176,717 1,410,202 Orkla ASA (Norway) 280,808 2,487,341 S Foods, Inc. (Japan) 42,200 1,127,461 Salmar ASA (Norway) 41,827 1,249,043 Tokyo Electric Power Company Holdings, Inc. (Norway) 294,714 2,462,165 Health-care equipment and supplies (0.7%) Sartorius AG (Preference) (Germany) 26,308 1,928,350 Health-care technology (1.1%) CompuGroup Medical SE (Germany) 70,244 2,921,010 Hotels, restaurants, and leisure (3.7%) Ardent Leisure Group (Units) (Australia) 516,390 728,280 Compass Group PLC (United Kingdom) 321,456 6,127,463 Cox & Kings, Ltd. (India) 468,719 1,173,180 Dalata Hotel Group PLC (Ireland) (NON) 540,471 2,180,216 Household durables (0.9%) Basso Industry Corp. (Taiwan) 652,000 1,857,234 Berkeley Group Holdings PLC (United Kingdom) 20,507 698,099 Household products (1.6%) Henkel AG & Co. KGaA (Preference) (Germany) 35,645 4,334,413 Insurance (4.8%) Admiral Group PLC (United Kingdom) 64,169 1,751,454 AIA Group, Ltd. (Hong Kong) 949,000 5,718,540 Anicom Holdings, Inc. (Japan) 77,900 2,181,723 Prudential PLC (United Kingdom) 128,317 2,185,983 St James's Place PLC (United Kingdom) 117,992 1,263,835 Internet and catalog retail (1.5%) Amazon.com, Inc. (NON) 2,800 2,003,736 Ctrip.com International, Ltd. ADR (China) (NON) (S) 22,200 914,640 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,255,426) (Private) (Germany) (F) (RES) (NON) 163 1,018,859 FabFurnish GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 Global Fashion Holding SA (acquired 8/2/13, cost $351,064) (Private) (Brazil) (F) (RES) (NON) 8,287 59,230 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) (Brazil) (F) (RES) (NON) 2 2 Internet software and services (3.2%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 31,739 2,524,203 Criteo SA ADR (France) (NON) (S) 40,200 1,845,984 Facebook, Inc. Class A (NON) 12,600 1,439,928 Tencent Holdings, Ltd. (China) 124,700 2,840,879 IT Services (1.0%) Sopra Steria Group (France) 12,915 1,340,401 Worldpay Group PLC (United Kingdom) (NON) 418,797 1,524,381 Life sciences tools and services (0.7%) Clinigen Group PLC (United Kingdom) 235,317 1,905,935 Media (4.8%) Global Mediacom Tbk PT (Indonesia) 21,786,700 1,633,009 ITV PLC (United Kingdom) 852,204 2,058,611 Nippon Television Holdings, Inc. (Japan) 134,000 2,195,012 Stroeer SE & Co. KGaA (Germany) (S) 30,170 1,380,854 WPP PLC (United Kingdom) 175,765 3,649,357 Zee Entertainment Enterprises, Ltd. (India) 305,028 2,071,389 Metals and mining (0.8%) Dominion Diamond Corp. (Canada) 71,000 627,640 Northern Star Resources, Ltd. (Australia) 416,331 1,537,329 Multi-utilities (1.3%) Veolia Environnement SA (France) 161,241 3,502,884 Oil, gas, and consumable fuels (2.6%) EOG Resources, Inc. 27,600 2,302,392 Royal Dutch Shell PLC Class A (United Kingdom) 172,356 4,705,904 Personal products (0.4%) Kao Corp. (Japan) 19,900 1,148,408 Pharmaceuticals (8.4%) Allergan PLC (NON) 14,400 3,327,696 Astellas Pharma, Inc. (Japan) 203,100 3,178,371 AstraZeneca PLC (United Kingdom) 41,382 2,463,429 Aurobindo Pharma, Ltd. (India) 141,933 1,560,621 Jazz Pharmaceuticals PLC (NON) 9,261 1,308,672 Novartis AG (Switzerland) 86,163 7,088,094 Roche Holding AG (Switzerland) 8,768 2,315,020 Shionogi & Co., Ltd. (Japan) 31,500 1,713,131 Real estate investment trusts (REITs) (2.3%) Hibernia REIT PLC (Ireland) 2,142,143 3,196,253 Japan Hotel REIT Investment Corp (Japan) 3,678 3,091,752 Real estate management and development (1.8%) Foxtons Group PLC (United Kingdom) 766,388 1,130,388 Kennedy-Wilson Holdings, Inc. 108,205 2,051,567 Mitsui Fudosan Co., Ltd. (Japan) 73,000 1,666,440 Road and rail (0.9%) ComfortDelgro Corp., Ltd. (Singapore) 1,224,300 2,509,321 Semiconductors and semiconductor equipment (1.4%) ASML Holding NV (Netherlands) 11,264 1,116,523 SK Hynix, Inc. (South Korea) 38,977 1,107,803 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 309,000 1,562,479 Software (2.9%) COLOPL, Inc. (Japan) 74,700 1,477,561 Mobileye NV (Israel) (NON) (S) 43,900 2,025,546 NetSuite, Inc. (NON) 10,900 793,520 Nintendo Co., Ltd. (Japan) 16,200 2,311,499 RIB Software AG (Germany) (S) 143,484 1,392,889 Technology hardware, storage, and peripherals (0.3%) Casetek Holdings, Ltd. (Taiwan) 252,000 883,365 Textiles, apparel, and luxury goods (0.8%) Luxottica Group SpA (Italy) 46,506 2,266,021 Thrifts and mortgage finance (0.9%) Housing Development Finance Corp., Ltd. (HDFC) (India) 130,917 2,442,780 Tobacco (1.2%) Japan Tobacco, Inc. (Japan) 79,700 3,192,830 Trading companies and distributors (1.6%) Ashtead Group PLC (United Kingdom) 195,787 2,809,764 Wolseley PLC (United Kingdom) 27,903 1,446,078 Transportation infrastructure (0.5%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 249,000 1,234,217 Water utilities (0.8%) China Water Affairs Group, Ltd. (China) 3,770,000 2,182,248 Wireless telecommunication services (0.6%) Vodafone Group PLC (United Kingdom) 546,807 1,664,584 Total common stocks (cost $257,028,810) WARRANTS (1.0%) (a) (NON) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) (F) 7/24/17 $0.00 287,600 $1,092,912 Wuliangye Yibin Co., Ltd. 144A (China) 4/17/17 0.00 342,000 1,674,583 Total warrants (cost $2,276,304) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2041 (i) $41,504 $55,104 U.S. Treasury Notes 1.375%, October 31, 2020 (i) 171,000 174,490 Total U.S. treasury obligations (cost $229,594) PURCHASED OPTIONS OUTSTANDING (0.0%) (a) Expiration Contract date/strike price amount Value FTSE 100 Index (Put) Jul-16/6,058.33 GBP 3,344 $68,262 Total purchased options outstanding (cost $442,513) SHORT-TERM INVESTMENTS (6.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.64% (d) Shares 8,465,667 $8,465,667 Putnam Short Term Investment Fund 0.47% (AFF) Shares 8,756,786 8,756,786 SSgA Prime Money Market Fund Class N 0.39% (P) Shares 780,000 $780,000 U.S. Treasury Bills 0.24%, July 21, 2016 $11,000 10,999 U.S. Treasury Bills 0.21%, July 7, 2016 (SEGSF) 542,000 541,995 Total short-term investments (cost $18,555,433) TOTAL INVESTMENTS Total investments (cost $278,532,654) (b) FORWARD CURRENCY CONTRACTS at 6/30/16 (aggregate face value $78,360,334) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 7/21/16 $779,121 $791,027 $11,906 British Pound Sell 9/21/16 940,826 1,019,179 78,353 Canadian Dollar Buy 7/21/16 2,965,867 2,952,686 13,181 Barclays Bank PLC British Pound Sell 9/21/16 699,292 769,788 70,496 Euro Sell 9/21/16 843,127 865,936 22,809 Hong Kong Dollar Buy 8/18/16 1,313,580 1,312,288 1,292 Japanese Yen Buy 8/18/16 1,313,152 1,273,467 39,685 Singapore Dollar Buy 8/18/16 1,520,653 1,533,649 (12,996) Swiss Franc Buy 9/21/16 1,555,298 1,537,054 18,244 Citibank, N.A. British Pound Buy 9/21/16 1,251,238 1,335,090 (83,852) Danish Krone Buy 9/21/16 3,603,862 3,614,572 (10,710) Euro Sell 9/21/16 2,225,562 2,235,997 10,435 Japanese Yen Buy 8/18/16 4,939,936 4,992,105 (52,169) Mexican Peso Sell 7/21/16 3,391,532 3,521,025 129,493 Credit Suisse International Canadian Dollar Sell 7/21/16 2,027,767 2,001,334 (26,433) Euro Buy 9/21/16 340,322 342,923 (2,601) Japanese Yen Sell 8/18/16 2,300,753 2,173,521 (127,232) New Zealand Dollar Buy 7/21/16 504,885 482,736 22,149 Goldman Sachs International Australian Dollar Buy 7/21/16 2,395,948 2,387,330 8,618 Euro Sell 9/21/16 1,805,668 1,837,564 31,896 HSBC Bank USA, National Association British Pound Sell 9/21/16 2,833,536 3,067,230 233,694 Canadian Dollar Buy 7/21/16 1,309,812 1,291,172 18,640 Euro Buy 9/21/16 167,045 168,264 (1,219) JPMorgan Chase Bank N.A. British Pound Sell 9/21/16 2,926,127 3,167,808 241,681 Canadian Dollar Sell 7/21/16 363,196 337,016 (26,180) Japanese Yen Buy 8/18/16 1,653,152 1,597,295 55,857 Norwegian Krone Sell 9/21/16 3,100,910 3,103,117 2,207 Singapore Dollar Sell 8/18/16 443,366 404,653 (38,713) South Korean Won Sell 8/18/16 1,375,612 1,389,944 14,332 Swedish Krona Buy 9/21/16 1,631,419 1,649,112 (17,693) Swiss Franc Buy 9/21/16 4,116,705 4,060,510 56,195 State Street Bank and Trust Co. British Pound Sell 9/21/16 1,077,781 1,136,917 59,136 Euro Buy 9/21/16 1,841,614 1,855,411 (13,797) Israeli Shekel Sell 7/21/16 222,117 227,458 5,341 Japanese Yen Buy 8/18/16 1,874,998 1,798,364 76,634 Swedish Krona Buy 9/21/16 68,880 70,288 (1,408) Swiss Franc Buy 9/21/16 5,504,849 5,384,891 119,958 UBS AG Australian Dollar Buy 7/21/16 2,995,065 3,028,399 (33,334) Australian Dollar Sell 7/21/16 3,052,830 3,013,852 (38,978) Euro Buy 9/21/16 1,619,481 1,640,203 (20,722) Swiss Franc Buy 9/21/16 1,934,967 1,912,892 22,075 WestPac Banking Corp. Canadian Dollar Sell 7/21/16 1,091,832 1,076,267 (15,565) Total WRITTEN OPTIONS OUTSTANDING at 6/30/16 (premiums $300,304) (Unaudited) Expiration Contract date/strike price amount Value FTSE 100 Index (Put) Jul-16/5,933.42 GBP 3,344 $47,049 Total Key to holding's currency abbreviations GBP British Pound Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2015 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $273,206,796. (b) The aggregate identified cost on a tax basis is $279,043,390, resulting in gross unrealized appreciation and depreciation of $27,382,171 and $24,284,862, respectively, or net unrealized appreciation of $3,097,309. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,078,099, or 0.4% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $6,973,787 $81,647,957 $79,864,958 $16,979 $8,756,786 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $8,465,667, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $8,462,014. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $214,138 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 18.2% Japan 16.1 United States 11.4 Switzerland 5.4 France 5.1 Germany 4.8 Ireland 4.3 China 4.1 India 3.5 Belgium 2.9 Australia 2.6 Spain 2.4 Norway 2.3 Italy 2.2 Hong Kong 2.1 Netherlands 2.0 Taiwan 1.6 Mexico 1.5 Sweden 1.5 Finland 1.1 Singapore 0.9 Indonesia 0.8 Israel 0.7 Peru 0.6 Turkey 0.5 Russia 0.5 Other 0.9 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $220,641 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $110,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $2,918,376 $30,813,520 $1,078,099 Consumer staples 3,879,283 40,595,675 — Energy 2,302,392 4,705,904 — Financials 7,299,251 36,214,233 — Health care 11,027,305 28,694,033 — Industrials 2,270,580 26,442,024 — Information technology 8,629,181 21,664,636 — Materials 2,228,302 6,787,861 — Telecommunication services — 17,284,114 — Utilities — 5,685,132 — Total common stocks Purchased options outstanding — 68,262 — U.S. treasury obligations — 229,594 — Warrants — 2,767,495 — Short-term investments 9,536,786 9,018,661 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $840,705 $— Written options outstanding — (47,049) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,364,307 $523,602 Equity contracts 2,835,757 47,049 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $103,440 $152,526 $139,928 $22,149 $40,514 $252,334 $370,272 $261,069 $22,075 $— $1,364,307 Purchased options# — — 68,262 — 68,262 Total Assets $103,440 $152,526 $208,190 $22,149 $40,514 $252,334 $370,272 $261,069 $22,075 $— $1,432,569 Liabilities: Forward currency contracts# — 12,996 146,731 156,266 — 1,219 82,586 15,205 93,034 15,565 523,602 Written options# — — 47,049 — 47,049 Total Liabilities $— $12,996 $193,780 $156,266 $— $1,219 $82,586 $15,205 $93,034 $15,565 $570,651 Total Financial and Derivative Net Assets $103,440 $139,530 $14,410 $(134,117) $40,514 $251,115 $287,686 $245,864 $(70,959) $(15,565) $861,918 Total collateral received (pledged)##† $— $55,104 $14,410 $(110,000) $— $174,490 $287,686 $245,864 $— $— Net amount $103,440 $84,426 $— $(24,117) $40,514 $76,625 $— $— $(70,959) $(15,565) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 26, 2016
